El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
Se presenta ante nos un recurso de certiorari donde se solicita que revisemos una resolución dictada por el Tribunal Superior, Sala de Ponce, el 1ro de junio de 1994.(1) Me-diante la misma se denegó una moción de supresión de evidencia radicada por los acusados. Revocamos.

*178
b-i

Contra los peticionarios del epígrafe, el Ministerio Pú-blico radicó ante el antiguo Tribunal Superior de Puerto Rico, Sala de Ponce, dos (2) pliegos acusatorios mediante los cuales le imputó haber infringido las disposiciones de los Arts. 6 y 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sees. 416 y 418.(2)
Oportunamente, el 29 de abril de 1994, los acusados presentaron moción de supresión de evidencia ante el foro de instancia en la cual solicitaron la supresión del arma ocupada por ser la misma producto de un alegado arresto y registro ilegal e irrazonable.
En la vista de supresión de evidencia celebrada el 1ro de junio de 1994, el Ministerio Público presentó los testimo-nios de los policías Julio Orengo Delgado y Altabán De Je-sús Rodríguez, agentes que intervinieron con los acusados el día de los hechos. Del testimonio del policía Julio Orengo Delgado surge lo siguiente: que el 13 de noviembre de 1993 entre las 7:25 y las 7:30 de la noche, estando él de turno y patrullando en un vehículo rotulado con su compañero Al-tabán De Jesús Rodríguez, recibió una llamada a través del radio de la patrulla; que la llamada se la hizo su com-pañero Alvarado, quien le indicó que se había recibido una *179confidencia a los efectos de que frente al negocio “El Ca-ñón” —ubicado en la calle Lorenza Biso en el sector Playa de Ponce— se encontraba estacionado un vehículo modelo Champ, color crema con líneas marrón, en cuyo interior había cuatro (4) individuos quienes, según la información recibida, estaban armados y esperando que una persona llegara al lugar para matarla; que él y su compañero de patrulla se encontraban como a dos (2) o tres (3) minutos del lugar y se dirigieron al sitio señalado; que al entrar a la calle Lorenza Biso venía un vehículo que “coincidía” con la descripción que le habían dado por el radioteléfono; que él, Orengo, que viajaba como pasajero de la patrulla, indicó a su compañero De Jesús que hiciera señas al conductor del vehículo crema para que se detuviera; que éste así lo hizo y el conductor del vehículo, el coacusado Felix Serra Santiago, procedió a detenerse; que los cuatro (4) individuos se bajaron del automóvil, pero que no recuerda si fue volun-tariamente o porque él y su compañero se lo pidieron; que cuando él, Orengó, se dirigía hacia el conductor del vehí-culo, el individuo que se había desmontado del asiento del pasajero huyó hacia la calle Padre Noel; que él persiguió al individuo por alrededor de dos (2) minutos, no pudo alcan-zarlo y regresó nuevamente a donde estaban las restantes personas con el policía De Jesús; que al regresar al grupo había unos cadetes en el lugar para dar refuerzos; que pasó por el lado izquierdo del vehículo detenido —el lado del pasajero— y observó un arma de fuego encima del asiento trasero; que una vez se percató del arma indicó a De Jesús que procediera a arrestar a los individuos; que a éstos se les hicieron las advertencias de la ley y se ocupó el arma.
Del contrainterrogatorio que le hiciera la defensa al po-licía Orengo, surge que, antes de ordenar la detención del vehículo, él no tenía el número de tablilla del vehículo ni tenía la descripción de los individuos; que el vehículo es-*180taba en movimiento cuando lo vio por primera vez y no iba a exceso de velocidad; que el propósito al detenerlo fue ve-rificar la llamada del compañero Alvarado; que si en la declaración jurada que se le tomó dice que él les ordenó bajarse, así había sucedido; que ni su compañero —que se mantuvo en el lugar con las otras tres (3) personas— ni los cadetes que llegaron como refuerzo, se habían percatado del arma que estaba encima del asiento trasero del auto du-rante el tiempo que él persiguió al cuarto individuo; que quien vio por primera vez el arma fue él, Orengo, cuando regresó de perseguir infructuosamente al pasajero que escapó.
Del interogatorio que hizo el Fiscal al policía Altabán De Jesús Rodríguez surge básicamente lo mismo que declaró el policía Orengo Delgado. Además, surge lo siguiente: que ellos detuvieron a los individuos porque el vehículo donde viajaban tenía la misma descripción que había dado el re-tén Alvarado, había (4) personas en su interior y salía de la calle donde ubica el negocio frente al cual alagadamente se encontraba estacionado el carro al cual se refería la lla-mada; que él se quedó dando vigilancia(3) con otros compa-ñeros que llegaron en esos instantes mientras su compa-ñero se fue a perseguir al pasajero que se escapó y que luego del arresto se trasladaron al Cuartel de la Policía de la Playa, Precinto 258, donde él, De Jesús, continuó la investigación. En el contrainterrogatorio que hizo la de-fensa, De Jesús admitió que no tenía el número de tablilla *181ni la descripción de los individuos que ocupaban el vehículo.
Luego de escuchada la prueba y los argumentos de las partes, el tribunal de instancia declaró no ha lugar la mo-ción de supresión de evidencia presentada por los acusados el 29 de abril de 1994. Dicho foro concluyó que, como cues-tión de hecho y de derecho, era de aplicación la doctrina de “observación a plena vista” y que, como consecuencia de ello, el arresto de los acusados fue legal. Señaló el juicio para el 28 de julio de 1994.
Inconformes con el dictamen del tribunal de instancia, el 13 de junio de 1994 los acusados presentaron petición de certiorari ante este Tribunal señalando que:
Erró el Honorable Tribunal de Instancia al declarar Sin Lu-gar la supresión de evidencia, alegadamente ocupada por los agentes del orden público. Petición de certiorari, pág. 6.
El 21 de julio de 1994, los peticionarios presentaron ante este Tribunal una moción en auxilio de jurisdicción solicitando la paralización de los procedimientos en el Tribunal Superior de Ponce hasta tanto este Tribunal pasara juicio sobre la cuestión planteada en la petición de certio-rari instada por ellos. El 28 de julio de 1994, ordenamos la paralización de los procedimientos a nivel de instancia; or-denamos, además, que se elevara la transcripción de los procedimientos acaecidos en la vista sobre supresión de evi-dencia y concedimos al Procurador General de Puerto Rico el término de treinta (30) días para mostrar causa por la cual no debíamos expedir el auto solicitado y dictar senten-cia revocatoria de la resolución recurrida.
Habiendo comparecido el Procurador General y habién-dose elevado la, transcripción de los procedimientos de la vista, procedemos a resolver.
*182b-i I — 1
El Art. II, Sec. 10, de la Carta de Derechos de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, garantiza el derecho del Pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incautaciones y allanamientos irrazonables. Así, la referida disposición establece que la autoridad judicial sólo expedirá órdenes autorizando registros, allanamientos o arrestos cuando exista causa probable apoyada en juramento o afirmación. Estas órdenes tienen que describir particularmente el lugar que se registrará, las personas que se detendrán o las cosas que se ocuparán. De acuerdo con lo especificado en el citado precepto constitucional, la evidencia obtenida en violación de lo anterior es inadmisible en los tribunales.
Ahora bien, la regla general de que todo arresto válido debe estar precedido por la expedición de una orden judicial tiene una excepción establecida mediante legislación. Dicha excepción está contenida en la Regla 11 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, la cual establece:
Un funcionario del orden público podrá hacer un arresto sin la orden correspondiente:
(a) Cuando tuviere motivos fundados para creer que la persona que va a ser arrestada ha cometido un delito en su presencia. En este caso deberá hacerse el arresto inmediata-mente o dentro de un término razonable después de la comisión del delito. De lo contrario deberá solicitar que se expida una orden de arresto.
(b) Cuando la persona arrestada hubiese cometido un delito grave (felony), aunque no en su presencia.
(c) Cuando tuviere motivos fundados para creer que la persona que va a ser arrestada ha cometido un delito grave (felony), independientemente de que dicho delito se hubiere come-tido o no en realidad. (Enfasis suplido.)
En cuanto a la frase "motivos fundados” que menciona la regla hemos resuelto y expresado consistente-*183mente que la misma significa la posesión de aquella infor-mación o conocimiento que lleven a una persona ordinaria y prudente a creer que la persona a ser detenida ha come-tido un delito. Pueblo v. Cabrera Cepeda, 92 D.P.R. 70 (1965); Cepero Rivera v. Tribunal Superior, 93 D.P.R. 245 (1966); Pueblo v. Del Río, 113 D.P.R. 684 (1980); Pueblo v. Martínez Torres, 120 D.P.R. 496 (1988); Pueblo v. Corraliza Collazo, 121 D.P.R. 244 (1988); Pueblo v. Ruiz Bosch, 127 D.P.R. 762 (1991).
Respecto a arrestos efectuados por agentes del or-den público, como consecuencia de haber éstos recibido una “confidencia” sobre supuesta actividad delictiva, en Pueblo v. Díaz Díaz, 106 D.P.R. 348 (1977), este Tribunal adoptó la norma jurisprudencial federal utilizada para evaluar las circunstancias en que una confidencia puede servir de base para la existencia de causa probable. Dicha norma consiste de cuatro (4) criterios y, según originalmente expresado en Pueblo v. Díaz Díaz, ante, pág. 254, basta la concurrencia de uno o más de éstos para entender que la confidencia es suficiente para constituir causa probable. Los criterios son:
... 1) que el confidente previamente ha suministrado informa-ción correcta; 2) que la confidencia conduce hacia el criminal en términos de lugar y tiempo; 3) que la confidencia ha sido corro-borada por observaciones del agente, o por información prove-niente de otras fuentes; y 4) que la corroboración se relaciona con actos delictivos cometidos, o en proceso de cometerse.
No obstante lo anterior, en Pueblo v. Muñoz, Colón y Ocasio, 131 D.P.R. 964, 982-983 (1992),(4) este Tribunal aclaró que
... aunque en nuestras decisiones hemos dicho que basta uno solo de los requisitos señalados en Pueblo v. Díaz Díaz, supra, para que la información provista por un confidente anónimo *184sirva parcialmente de base para determinar válidamente la existencia de causa probable, lo cierto es que, al aplicar la norma siempre hemos exigido que la confidencia haya sido co-rroborada por el agente ya sea mediante observación personal o por información de otras fuentes.(5) (Enfasis en el original.)
Posteriormente, en Pueblo v. Muñoz, Colón y Ocasio, ante, expresamos que la corroboración no debe limitarse a juzgar si la conducta observada es inocente o incriminatoria sino a evaluar el grado de sospecha que levantan todos los actos de la persona objeto de la confidencia.(6) Aclaramos que de la investigación policial no tiene que surgir evidencia suficiente para establecer causa probable; basta que la misma señale la presencia de una actividad sospechosa del carácter sugerido en la confidencia.
Lo expuesto en Pueblo v. Muñoz, Colón y Ocasio, ante, fue reiterado en Pueblo v. Ortiz Alvarado, 135 D.P.R. 41 (1994). En esa ocasión, este Tribunal específicamente expresó:
En todos los casos donde hemos determinado, al amparo de los criterios establecidos en Pueblo v. Díaz Díaz, supra, que una confidencia ha sido suficiente para sostener la validez del arresto y allanamiento, los hechos reflejan que ha habido una corroboración de alguna actividad sospechosa del carácter su-gerido en la confidencia ...,(7) (Enfasis suplido.) Pueblo v. Ortiz Alvarado, ante, pág. 51.
En Pueblo v. Ortiz Alvarado, ante, expresamos, además, que al momento de determinar si existe causa *185probable hay que hacerlo a base de criterios de razonabilidad. El tener meras sospechas no basta aunque tampoco es necesario convencer al juez, fuera de toda duda razonable, de que se está violando la ley, ni establecer que la ofensa imputada fue cometida en realidad. Lo verdade-ramente importante es que el agente que efectúa el arresto y allanamiento sin orden tenga —al momento de hacerlo— base razonable o motivos fundados para creer que se estaba violando la ley. Es decir, si se desprende de la totalidad de las circunstancias que una persona prudente y razonable creería que se ha cometido o se va a cometer la ofensa objeto de las confidencias.(8)
Finalmente, es importante señalar que el hecho de que en un registro o allanamiento se encuentre evidencia delictiva no puede ser utilizado como fundamento para convalidar la ilegalidad del mismo. Pueblo v. Barrios, 72 D.P.R. 171 (1951); Pueblo v. González Rivera, 100 D.P.R. 651 (1972); Pueblo v. Castro Santiago, 123 D.P.R. 894 (1988); Pueblo v. Muñoz, Colón y Ocasio, ante; Pueblo v. Pacheco Báez, 130 D.P.R. 664 (1992); Pueblo v. Pagán y Ortiz, ante. Lo que debemos evaluar es la conducta previa al registro para determinar si efectivamente había causa probable o motivo fundado para llevarlo a cabo. Pueblo v. Ortiz Alvarado, ante.
HH I — i h-1
El presente caso requiere un análisis, paso por paso, de la situación de hechos que desembocó en la ocupación del arma de fuego en controversia y la posterior radicación contra los peticionarios de acusaciones por infracciones a los Arts. 6 y 8 de la Ley de Armas de Puerto Rico, ante, ello *186a la luz del vigente estado de derecho en nuestra jurisdicción.
Asumiendo, a los fines de la argumentación, que la Po-licía de Puerto Rico en efecto recibió la confidencia que alegan haber recibido —esto es, que frente a un negocio, conocido como “El Cañón” se encontraba estacionado un vehículo de motor, modelo Champ, color crema con líneas marrón, en cuyo interior habían cuatro (4) personas quie-nes estaban armadas y esperando por una persona para matarla— y que, con posterioridad al recibo de la misma, los agentes del orden público observaron, cerca del lugar mencionado, un vehículo de motor en movimiento, que res-pondía a la descripción brindada, con cuatro (4) personas en su interior, procede que nos cuestionemos, en primer lu-gar, si la Policía legalmente podía, sin más, proceder a la detención del vehículo y de sus ocupantes.
La contestación a dicha interrogante tiene que ser en la negativa; ello en vista de las garantías que emanan de nuestra Constitución, en específico, de la Sec. 10 del Art. II de la misma, ante; de las disposiciones de la Regla 11 de Procedimiento Criminal, ante, y de la jurisprudencia de este Tribunal sobre el asunto en controversia.
Nuestra Constitución establece, como regla general, que el arresto de un ciudadano y la incautación de propiedad delictiva perteneciente a éste únicamente podrá hacerse mediante previa orden judicial al efecto, fundada ésta en la existencia de causa probable. La citada Regla 11 de Procedimiento Criminal, ante, establece una excepción a dicha regla general, a saber: la existencia de “motivos fundados”, de parte de un funcionario, para arrestar sin orden previa al ciudadano; arresto que permite el registro, incidental al mismo, del área bajo el control y al alcance del arrestado.
Nuestra jurisprudencia ha ido en evolución. Así, hemos permitido que la causa probable o motivos fundados puedan tener como base de origen una “confidencia”; esto *187es, información que brindan los ciudadanos a los agentes del orden público sobre posible actividad delictiva. Pueblo v. Díaz Díaz, ante. Ello no obstante, y con el obvio propósito de evitar desmanes y abusos, la norma imperante en nues-tra jurisdicción es a los efectos de que, aun cuando se per-mite que una confidencia sirva de base para una interven-ción policiaca, los agentes del orden público deben “corroborar” la información brindada, exigiéndose que al así hacerlo exista, como condición para la intervención, la corroboración de alguna actividad sospechosa o delictiva. Véanse: Pueblo v. Muñoz, Colón y Ocasio, ante; Pueblo v. Ortiz Alvarado, ante.
Ello debe quedar meridianamente claro. Una confidencia sobre posible actividad delictiva, por sí sola, no es suficiente para privar de su libertad a uno de nuestros conciudadanos; tiene que haber corroboración de actividad sospechosa o delictiva. En otras palabras, la confidencia recibida no se corrobora con cualquier información que tienda a establecer que, alguna parte del contenido de la misma, es veraz. Tiene que haber, repetimos, corroboración de actividad sospechosa.(9)
Este, precisamente, es el punto neurálgico de la situa-ción de hechos a la cual nos enfrentamos en el presente caso. En las observaciones que hizo la Policía, luego de recibirse la supuesta confidencia, brilla por su ausencia la corroboración de actividad sospechosa o delictiva de parte de los ocupantes del vehículo en cuestión. En el testimonio prestado por los agentes del orden público no existe un hecho, ni tan siquiera utilizando una ávida imaginación, del cual se pueda inferir la corroboración de actividad sos-*188pechosa de parte de dichos agentes. Estos meramente pu-dieron comprobar que, en las cercanías del negocio mencio-nado en la confidencia, transitaba un vehículo de motor, ocupado por cuatro (4) personas, parecido o similar al au-tomóvil mencionado en la confidencia.
Procede que se enfatice el hecho de que la situación se-ría la misma aun cuando en la confidencia se hubiera brin-dado —lo que no se hizo— el número de tablilla del vehí-culo y una descripción de los ocupantes del mismo. Sin duda, la tenencia de dicha información hubiera hecho, que la confidencia fuera una más completa. Ello no obstante, esa información adicional no hubiera subsanado, ni sub-sana, la grave falla existente de falta de corroboración de actividad delictiva.(10)
Establecido lo anterior, forzosa resulta la conclusión de que la intervención que realizó la Policía en el presente caso, al ordenar la detención del vehículo, y el posterior arresto de los ocupantes del referido automóvil, fueron ilegales. Recordemos que los agentes privaron de movimiento a, por lo menos, tres (3) de los cuatro (4) ocupantes. Como hemos visto, no había motivo alguna para detener el vehículo; tampoco para arrestar a los ocupantes del mismo. Debe mantenerse presente que, desde hace más de cuarenta (40) años, este Tribunal resolvió que el concepto de detención, para investigación, de una persona es algo ajeno a nuestro sistema de derecho. Pueblo v. Fournier, 77 D.P.R. 222 (1954).
*189Siendo ello así, la posterior ocupación del arma de fuego en el vehículo ilegalmente detenido resulta ser igualmente ilegal. Esto por dos (2) razones, a saber: en primer lugar, habiéndose determinado que el arresto efectuado fue ilegal, no cabe hablar del registro, o la ocupación de evidencia, incidental a un arresto legal; registro que incluye no sólo la persona del arrestado sino que el área bajo el control y al alcance de éste. Pueblo v. Pacheco Báez, ante, pág. 670. En segundo término, la ocupación del arma en el presente caso es consecuencia directa de la acción ilegal original de detener el vehículo', esto es, la ocupación realizada es “fruto del árbol ponzoñoso”. Véanse: Sección 10 del Artículo II de nuestra Constitución, ante; Pueblo v. Miranda Alvarado, 143 D.P.R. 356 (1997); O. Resumil de Sanfilippo, Práctica jurídica de Puerto Rico: derecho procesal penal, San Juan, Ed. Equity Publishing Co., 1990, T. I, pág. 306; E. Chiesa Aponte, derecho procesal penal de Puerto Rico y Estados Unidos, Ira ed., Colombia, Ed. Forum, 1991, Vol. I, pág. 317.
Por otro lado, debe quedar claro que, dados los hechos particulares del presente caso, la doctrina de “evidencia ilegal a plena vista” no es de aplicación al mismo. En Pueblo v. Dolce, 105 D.P.R. 422, 436 (1976), establecimos los requisitos necesarios para la aplicación de la referida doctrina, a saber:
1) El artículo debe haberse descubierto por estar a plena vista y no en el curso o por razón de un registro.
2) El agente que observe la prueba debe haber tenido dere-cho previo a estar en la posición desde la cual podía verse tal prueba.
3) Debe descubrirse el objeto inadvertidamente.
4) La naturaleza delictiva del objeto debe surgir de la simple observación. (Citas omitidas.)
Como podemos notar, no se cumple con el segundo de los requisitos. El agente del orden público no tenía derecho a estar en el lugar desde donde alegadamente observó la pis-*190tola que supuestamente estaba sobre el asiento del vehí-culo detenido; ello así por cuanto no había tenido motivo válido alguno para haber ordenado la detención del vehículo.
Por último, y desde otra perspectiva, nosotros los jueces no debemos creer algo que nadie más creería. Pueblo v. Luciano Arroyo, 83 D.P.R. 573 (1961). Nos referimos, naturalmente, al testimonio del agente Orengo Delgado quien testificó que, luego de regresar de infructuosamente perseguir al cuarto de los ocupantes del vehículo, pudo convenientemente observar un arma de fuego sobre el asiento del automóvil detenido.
Resulta, cuando menos, difícil de creer dicha versión. Como surge de la relación de hechos, a la escena acudieron varias patrullas. Es un tanto difícil de creer que estos po-licías, que permanecieron en el lugar custodiando a los otros ocupantes del vehículo detenido, los cuales alegada-mente planeaban asesinar a una persona, no hubieran ob-servado el arma de fuego sobre el asiento del carro inter-venido antes de que regresara al lugar el policía Orengo Delgado.
Por los fundamentos antes expresados, se revoca la re-solución emitida por el tribunal de instancia, de fecha 1ro de junio de 1994, denegatoria la misma de la moción de supresión de evidencia radicada; devolviéndose el caso al referido foro para procedimientos ulteriores consistentes con lo aquí resuelto.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Negrón García emitió una opi-nión disidente, a la cual se unieron los Jueces Asociados Señora Naveira de Rodón y Señor Corrada Del Río.
*191— O —

 Esta resolución fue dictada por el Hon. Juez Francisco A. Padilla, en el caso de El Pueblo de Puerto Rico v. Geraldo Serrano Cancel y Félix Serra Santiago, JLA93MO452-0453, JLA94G0143-144.


 Ley Núm. 427 de 19 de enero de 1951 (25 L.P.R.A. see. 411 et seq.). El referido Art. 8 de la ley establece:
“Toda persona que porte, conduzca o transporte cualquier pistola, revólver o cualquier otra arma de fuego cargada o que porte, conduzca o transporte cualquier pistola, revólver, o cualquier otra arma de fuego y al mismo tiempo porte, conduzca o transporte municiones que puedan usarse para disparar tal pistola, revólver u otra arma de fuego, sin tener una licencia para portar armas expedida según más ade-lante se dispone, será culpable de delito grave.” 25 L.P.R.A. see. 418.
El Art. 6 de la Ley Núm. 427 de 19 de enero de 1951 establece:
“Toda persona que tenga o posea cualquier pistola, revólver u otra arma de fuego sin tener una licencia para ello expedida como más adelante se dispone, será culpable de delito menos grave, y si ha sido convicta con anterioridad de cualquier infracción a este capítulo o de cualquiera de los delitos especificados en la see. 427 de este título, o usare el arma en la comisión de uno de dichos delitos, será culpable de delito grave.” 25 L.P.R.A. see. 416.


 De la transcripción de la vista sobre la moción de supresión de evidencia presentada por los acusados surge que en este sentido, el policía Altabán De Jesús testificó lo siguiente:
“Nos quedamos dándole vigilancia a los otros tres individuos porque temíamos, por lo menos yo, porque no puedo pensar por los demás, yo temía de que ellos fueran a salir corriendo también y lo que hacemos es que nos quedamos alrededor de ellos.
“Entonces nos quedamos allí para que ellos no fueran a irse ...” (Énfasis suplido.)


 En este caso, la situación a la cual nos enfrentamos trataba de que unas declaraciones juradas que dieron base a la expedición de unas órdenes de arresto y allanamiento estuvieron basadas parcialmente en unas confidencias hechas a unos agentes.


 En apoyo de lo anterior, en esta opinión hacemos referencia a nuestras ex-presiones en Pueblo v. Pagán, Ortiz, 130 D.P.R. 470 (1992), Pueblo v. Acevedo Escobar, 112 D.P.R. 770 (1982), y en Pueblo v. Díaz Díaz, 106 D.P.R. 348 (1977). En este último expresamos lo siguiente: “Coincidimos en que puede establecerse causa probable mediante prueba de una confidencia que aunque en su origen sea incompleta, unida a información ulterior obtenida por los agentes, en algún sentido o medida corrobore que la persona arrestada estaba en proceso de cometer un delito grave.” (Enfasis suplido.) Id., pág. 355.


 En apoyo, citamos a Illinois v. Gates, 462 U.S. 213 (1983).


 En ese sentido, comentamos brevemente a Pueblo v. Díaz Díaz, ante, Pueblo v. Pagán, Ortiz, ante, y los tres (3) casos consolidados en Pueblo v. Muñoz, Colón y Ocasio, 131 D.P.R. 964 (1992).


 En apoyo de lo anterior, en Pueblo v. Ortiz Alvarado, 135 D.P.R. 41 (1994), citamos a Pueblo v. Pagán, Ortiz, 130 D.P.R. 470 (1992), Pueblo v. Rey Marrero, 109 D.P.R. 739 (1980); Pueblo v. Lastra Sáez, 93 D.P.R. 876 (1967), y Pueblo v. Tribunal Superior, 91 D.P.R. 19 (1964). Además, véase nuestra reciente decisión en Pueblo v. Santiago Avilés, 147 D.P.R. 160 (1997).


 Nada mejor que un ejemplo para ilustrar la consecuencia trágica de la posi-ción contraria. Digamos que la Policía recibe una confidencia de que Juanito Trucu-pey, quien transita por la calle San Sebastián, en un Honda color rojo con líneas fosforescentes, pretende hacer como Nerón e incendiar un establecimiento comercial allí ubicado. Si no se requiriera la corroboración de conducta sospechosa, bastaría con que un miembro de la Policía observara a Juanito conducir en un Honda color rojo con líneas fosforescentes para que existiera causa probable para el arresto de éste.


 La posición que sostiene el Procurador General, a los efectos de que la intervención realizada fue legal por razón de que se trataba de darle muerte a un ser humano, es completamente inmeritoria. Esta postura, adoptada por la Minoría, en esencia nos invita a crear un nuevo estándar en casos de confidencias: si la confiden-cia es sobre un posible asesinato, no es necesario corroborar actividad sospechosa.
No es que estemos proponiendo que hay que esperar que “la sangre llegue al río”. Lo que estamos resolviendo es que tiene que haber un balance para que la intervención del Estado con nuestros ciudadanos sea legítima.
Ese balance proviene de la exigencia de que exista motivos fundados o causa probable, la cual, en casos de confidencias, se logra con la exigencia de corroboración de actividad delictiva.